                  Case 1:18-cv-01404-AWI-BAM Document 90 Filed 08/23/21 Page 1 of 5


              1 HANSON BRIDGETT LLP
                SANDRA L. RAPPAPORT, SBN 172990
              2 srappaport@hansonbridgett.com
                LISA M. POOLEY, SBN 168737
              3 lpooley@hansonbridgett.com
                WINSTON K. HU, SBN 306677
              4 whu@hansonbridgett.com
                AMANDA M. OSOWSKI, SBN 317843
              5 aosowski@hansonbridgett.com
                GYMMEL TREMBLY, SBN 327236
              6 gtrembly@hansonbridgett.com
                425 Market Street, 26th Floor
              7 San Francisco, California 94105
                Telephone:    (415) 777-3200
              8 Facsimile:    (415) 541-9366

              9 Attorneys for Defendants
                LEPRINO FOODS COMPANY and LEPRINO
             10 FOODS DAIRY PRODUCTS COMPANY

             11 R. REX PARRIS, SBN 96567
                rrparris@parrislawyers.com
             12 KITTY K. SZETO, SBN 258136
                kszeto@parrislawyers.com
             13 JOHN M. BICKFORD. SBN 280929
                jbickford@parrislawyers.com
             14 RYAN A. CRIST, SBN 316653
                rcrist@parrislawyers.com
             15 JOHN D. WU, SBN 269183
                PARRIS LAW FIRM
             16 43364 10th Street West
                Lancaster, California 93534
             17 Telephone:     (661) 949-2595
                Facsimile:     (661) 949-7524
             18
                Attorneys for Plaintiff and the Putative Class
             19
                                             UNITED STATES DISTRICT COURT
             20
                               EASTERN DISTRICT OF CALIFORNIA, FRESNO DIVISION
             21
                ANDREW HOWELL, on behalf of himself            Case No. 1:18-cv-1404-AWI-BAM
             22 and on behalf of all other similarly situated
                individuals,
             23                                                STIPULATION AND
                               Plaintiff,                      ORDER TO MODIFY THE
             24                                                PRELIMINARY SCHEDULING ORDER
                        v.
             25
                LEPRINO FOODS COMPANY, a Colorado
             26 Corporation; LEPRINO FOODS DAIRY
                PRODUCTS COMPANY, a Colorado
             27 Corporation; and DOES 1-50, inclusive,

             28              Defendants.

                                                                           Case No. 1:18-cv-1404-AWI-BAM
17803214.2               STIPULATION AND ORDER TO MODIFY THE PRELIMINARY SCHEDULING ORDER
                  Case 1:18-cv-01404-AWI-BAM Document 90 Filed 08/23/21 Page 2 of 5


              1 ERIC D. ROUEN, SBN 242341
                rouenlaw@att.net
              2 THE DOWNEY LAW FIRM (Of Counsel)
                105 Guinea Hollow Road
              3 Califon, New Jersey 07830
                Telephone:    (610) 324-2848
              4 Facsimile:    (610) 813-4579

              5 Attorneys for Plaintiff and the Putative Class

              6

              7

              8

              9

             10

             11

             12

             13

             14

             15

             16

             17

             18

             19

             20

             21

             22

             23

             24

             25

             26
             27

             28

                                                                              Case No. 1:18-cv-1404-AWI-BAM
17803214.2                  STIPULATION AND ORDER TO MODIFY THE PRELIMINARY SCHEDULING ORDER
                  Case 1:18-cv-01404-AWI-BAM Document 90 Filed 08/23/21 Page 3 of 5


              1          Plaintiff ANDREW HOWELL and Defendants LEPRINO FOODS COMPANY and

              2 LEPRINO FOODS DAIRY PRODUCTS COMPANY (collectively, the "Parties"), by and through

              3 their counsel of record, hereby stipulate to the following facts and respectfully request that the

              4 Court issue an Order modifying the Preliminary Scheduling Order as to the Class Certification

              5 Motion, specifically continuing the opposition filing deadline and the reply filing deadline by 30

              6 days each, and the hearing date as the Court deems appropriate.

              7          WHEREAS, on June 30, 2021, Plaintiff filed a Motion for Class Certification;

              8          WHEREAS, on July 30, 2021, Defendants' filed a Motion to Compel Depositions and

              9 Modify The Scheduling Order;

             10          WHEREAS, on August 4, 2021, Defendants took Plaintiff's deposition;

             11          WHEREAS, the Parties are continuing to discuss the logistics and scheduling of the

             12 depositions of the nine individuals, other than Plaintiff, who also submitted declarations in support

             13 of Plaintiff's motion for class certification; and

             14          WHEREAS, the Parties agree there is good cause to amend the Preliminary Scheduling

             15 Order to allow additional time for Defendants to file their opposition to Plaintiff's class

             16 certification motion and for Plaintiff to file his reply to same.

             17          THEREFORE, IT IS HEREBY STIPULATED by and between the Parties that: (1) the

             18 deadline to file the opposition to the class certification motion will be November 15, 2021, and

             19 (2) the deadline to file the reply for the class certification motion will be February 14, 2022. The

             20 Parties further STIPULATE that the Court continue the hearing date for the Class Certification

             21 Motion to a date convenient to the Court. The Parties also STIPULATE that the Court take the

             22 / / /

             23 / / /

             24 / / /

             25 / / /

             26 / / /
             27 / / /

             28 / / /

                                                            -1-                Case No. 1:18-cv-1404-AWI-BAM
17803214.2                   STIPULATION AND ORDER TO MODIFY THE PRELIMINARY SCHEDULING ORDER
                  Case 1:18-cv-01404-AWI-BAM Document 90 Filed 08/23/21 Page 4 of 5


              1 hearing on Defendants’ Motion to Compel Depositions and Modify The Scheduling Order

              2 scheduled for August 27, 2021, off calendar.

              3         IT IS SO STIPULATED.

              4 DATED: August 20, 2021                            HANSON BRIDGETT LLP

              5

              6
                                                               By:       /s/ Lisa M. Pooley
              7                                                   LISA M. POOLEY
                                                                  Attorneys for Defendants
              8                                                   LEPRINO FOODS COMPANY and LEPRINO
                                                                  FOODS DAIRY PRODUCTS COMPANY
              9

             10 DATED: August 20, 2021                            PARRIS LAW FIRM

             11

             12                                                By:       /s/ Kitty K. Szeto
             13                                                   R. REX PARRIS
                                                                  KITTY K. SZETO
             14                                                   JOHN M. BICKFORD
                                                                  RYAN A. CRIST
             15                                                   JOHN D. WU
                                                                  Attorneys for Plaintiff
             16
                                                                  ANDREW HOWELL
             17

             18

             19                                                ORDER
             20         Pursuant to the parties’ stipulation, and good cause appearing, the request to modify the
             21 Preliminary Scheduling Order is GRANTED. The Preliminary Scheduling Order is HEREBY

             22 MODIFIED as follows:

             23         Class Certification Opposition:                       November 15, 2021
             24         Class Certification Reply:                            February 14, 2022
             25         Class Certification Hearing:                          March 7, 2022
                                                                              Time: 1:30 p.m.
             26                                                               Dept: 2 (AWI)
             27         It is further ordered that the hearing on Defendants’ Motion to Compel Depositions and
             28 Modify the Scheduling Order (Doc. 86) currently set for August 27, 2021, is VACATED. The

                                                          -2-                Case No. 1:18-cv-1404-AWI-BAM
17803214.2                 STIPULATION AND ORDER TO MODIFY THE PRELIMINARY SCHEDULING ORDER
                  Case 1:18-cv-01404-AWI-BAM Document 90 Filed 08/23/21 Page 5 of 5


              1 Clerk of the Court is directed to terminate the motion.

              2

              3 IT IS SO ORDERED.

              4
                     Dated:     August 23, 2021                           /s/ Barbara   A. McAuliffe   _
              5                                                   UNITED STATES MAGISTRATE JUDGE
              6

              7

              8

              9

             10

             11

             12

             13

             14

             15

             16

             17

             18

             19

             20

             21

             22

             23

             24

             25

             26
             27

             28

                                                             -3-                Case No. 1:18-cv-1404-AWI-BAM
17803214.2                    STIPULATION AND ORDER TO MODIFY THE PRELIMINARY SCHEDULING ORDER
